Citation Nr: 1220115	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  08-13 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for residuals of exposure to toxins, to include Wegener 's granulomatosis, sensitivity to cold, and the loss of two fingertips.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant had active military service from February 19, 1976, to July 14, 1976.  He also served with the Kentucky National Guard for more than 14 years.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision issued by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for residuals of exposure to toxins, to include Wegener 's granulomatosis, sensitivity to cold, and the loss of two fingertips.

A video conference hearing was held in July 2010, with the appellant sitting at the RO, and the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing testimony is associated with the claims folder.

The Board remanded this claim in October 2010 so that additional development of the evidence could be conducted.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required. 


REMAND

As above noted, this matter was remanded in October 2010 for additional development of the record.  Unfortunately, the Board finds that some of the requested action was not sufficiently completed.  Accordingly, a remand is mandatory.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the United States Court of Appeals for Veterans Claims (Court) held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  See also Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).
Pursuant to the Board's October 2010 remand, in pertinent part, the following development was requested: 

2.  Contact the Kentucky National Guard to obtain the appellant's service personnel records which specify the exact dates of each and all of the appellant's periods of ACDUTRA and inactive duty training [INACDUTRA] as well as his final discharge date.  

It does not appear that the AMC actually exhausted all efforts in an attempt to verify the specific beginning and ending dates of each of the appellant's periods of ACDUTRA and INACDUTRA.  Further, while not specifically requested in the October 2010 Board remand, the record does not reflect that a formal finding has been made as to whether the personnel and/or treatment records associated with each verified period of service have been obtained and are present in the claims folder, or whether they are unavailable.  Instead, the claims folder contains a listing of the appellant's service retirement points, along with his Army National Guard separation document (NGB Form 22). 

Of significant note, a document dated in January 2011, from the Kentucky National Guard to the AMC, shows that a box was checked adjacent to the following language:  "Individual is no longer in the National Guard.  Records have been forwarded to the Records Management Center (RMC) in St. Louis."  

The Board notes that the RMC houses service records for veterans discharged on or after October 16, 1992; the National Personnel Records Center houses service records for Army veterans discharged before October 16, 1992.

Also of record is a March 2011 letter from the AMC to the Kentucky National Guard.  As part of this letter, the AMC was seeking to obtain "a copy of all physical examinations, to include the EOD and RAD examinations," "a complete copy of all military service medical treatment records," and verification of all periods of service."  As to the service verification effort, it was added "[p]lease show which dates are active duty and which are active duty for training and inactive duty for training."  

This case involves a complex medical issue, one in which determining the etiology of the Veteran's claimed disorder is of great importance in the adjudication of the claim.  As noted above, the Veteran is shown to have served more than 14 years in the National Guard.  Review of his claims folder, however, shows that only a few medical records dated during this time are currently on file.  Also, while a health record notes that physical examinations were conducted in October 1978 and February 1981, copies of these examinations have not been associated with the evidence of record.  

In this regard, the Board has considered the holding of Tetro v. Gober, 14 Vet. App. 110 (2000), and other cases, in which the Court has held that VA has the duty to request information and pertinent records from other Federal agencies when on notice that such information exists.  See also Walch v. Shinseki, 563 F.3d 1374, 1377 (Fed. Cir. 2009) (noting that "a significant part of the VA's duty to assist is its obligation to make reasonable efforts to obtain relevant records.").  The possibility that such records could contain evidence relevant to the appellant's claim cannot be foreclosed absent a review of those records.  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).

In particular, the Board also notes that the locations to which service treatment records migrate have changed, and records of separating Army service members, including members of Reserve or National Guard units, are sent to VA's Record Management Center (RMC).  See M21-1MR, Part III.  As no request to the RMC is documented, such a request should be made.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the RMC to search for service personnel and treatment records pertaining to the appellant, including records relating to the appellant's National Guard service, including periods of ACDUTRA and INACDUTRA.  If the RMC has no records, request that it provide guidance as to where such records might be located and request records from any location suggested by the RMC.

2.  If no personnel and/or treatment records associated with the Veteran's National Guard service are located at the RMC or at any location suggested by the RMC, the RO/AMC should request the U.S. Army Human Resources Command, St. Louis, Missouri, search for personnel and treatment records of the appellant.  

3.  If complete service personnel and treatment records are not located pertaining to the appellant's National Guard service in association with the instructions enumerated in 1. and 2. above, the RO/AMC should contact the Kentucky Adjutant General or other appropriate agency and request a search for service personnel and treatment records for the appellant.  

4.  The RO/AMC should enumerate (month, day, year) and verify the specific beginning and ending dates of each period of Kentucky National Guard service, including ACDUTRA and INACDUTRA service.  This must be clear and should consist of more than just the appellant's retirement points.  Any records obtained must be associated with the claims folder.

5.  The RO/AMC should prepare a formal finding memorandum regarding the absence of any personnel and/or service treatment records regarding each period of service identified.  The appellant should be notified of such findings and be provided with an opportunity to respond.


6.  If additional service records are located in accordance with the instructions set forth above, the RO/AMC should refer the appellant's claims file to the November 2010 VA examiner/January 2012 addendum provider (or another qualified examiner if the November 2010 examiner is unavailable), in order to obtain an addendum opinion as to whether the new evidence associated with the claims file changes or modifies the examiner's opinion that the appellant's claimed disorder was less likely than not incurred in or caused by the claimed in-service toxin exposure.  The claims file must be made available to the examiner for review and the examination report should reflect that such review is accomplished.  A complete rationale for any updated opinion offered should be provided.

7.  The AMC/RO should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  Stegall.  If any of the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, the RO should take appropriate corrective action. 

8.  Thereafter, the AMC/RO, following its conducting any additional development of the evidence seen as appropriate, should readjudicate this issue in light of all the evidence on file.  If the benefit sought on appeal remains adverse to the Veteran, he and his representative should be provided with a Supplemental Statement of the Case (SSOC) which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required on his part until he is notified. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


